Citation Nr: 1532916	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-06 966	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in Washington, DC


THE ISSUE

Basic eligibility for VA home loan benefits.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel












INTRODUCTION

The appellant served in the Army National Guard from August 1984 to August 1986, and in the Army Reserves from August 1986 to August 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2013 decision issued by the VA Regional Loan Center located at the Regional Office (RO) in Atlanta, Georgia.  The case is currently under the local jurisdiction of the Washington, DC, RO.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A certificate of eligibility for VA home loan benefits is granted to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702 (West 2014).  In order to ascertain whether the appellant has qualifying service in order to be considered a "veteran" for purposes of home loan benefits as defined by 38 U.S.C.A. § 3701, a remand is necessary for additional development.  

Pertinent to this case, the term "veteran" includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve, and, following the completion of such service was discharged from service with an honorable discharge; placed on the retired list; was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service; or continues serving in the Selected Reserve.  See 38 U.S.C.A. § 3701(b)(5)(A)(i). 

Also, the term "veteran" applies to an individual who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  See 38 U.S.C.A. § 3701(b)(5)(A)(ii). 

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces, as required to be maintained under 10 U.S.C.A. § 10143(a).  See 38 U.S.C.A. § 3701(b)(5)(B).

The appellant's DD Form 214 documents a period of Honorable active duty for training from January 1985 to May 1985 in the Army National Guard.  An NGB Form 22 indicates that the appellant had two years and three days of Army National Guard service from August 1984 to August 1986.  A statement from the U.S. Army Reserve Personnel Center dated in August 1992 noted that the appellant was honorably discharged from the Ready Reserve in August 1992.  

The AOJ has denied the appellant's claim because he did not have a minimum of six "creditable" service years.  Neither 38 U.S.C.A. § 3701 or § 3702 defines the term "creditable" nor does the AOJ cite to any applicable statute or regulation that does so.  In the statement of the case (SOC), there was a discussion of membership points earned annually for Reservists with regard to whether the appellant had creditable service, though no specific retirement credit summary was referenced.   There are no forms noting retirement credit summaries or annual membership service points of record.  

The Board concludes that additional development is necessary before deciding the appellant's appeal.  Therefore, the AOJ should seek verification of the appellant's Reserve service through appropriate federal agencies to include the National Personnel Records Center (NPRC) and the U.S. Army National Guard.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department (to include the NPRC and the U.S. Army National Guard and request any information that might corroborate that the appellant did perform six years of honorable Select Reserve service in the Army National Guard.  Any request for information should include a copy of the appellant's ARNG Retirement Credit Summary and/or annual membership service points.  If the AOJ is referred to additional federal facilities in its search for corroborating information, requests to those facilities should also be made. 

2.  Following the development above, readjudicate the issue on appeal.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

